Green, J. P., and Doerr, J. (dissenting in part).
We respectfully dissent in part. We agree with the conclusion of the majority that, by requesting that the court charge escape in the second degree under count two of the indictment, defendant waived his present argument that escape in the second degree is not a proper lesser included offense of escape in the first degree. We disagree, however, with the conclusion of the majority that the evidence adduced on count three, escape in the first degree, is sufficient to prove that, on November 25, 1992, defendant was in custody pursuant to the securing order of Batavia City Court. The People failed to produce the order, but *917rather, relied upon the testimony of a Court Clerk and a City of Batavia Police Officer. The Court Clerk testified that the Judge instructed her to prepare a securing order. She did not testify that she actually prepared the order. The officer testified that he was present in the courtroom during defendant’s arraignment on October 15, 1992, when the Judge set bail and signed a securing order.
We cannot agree with the majority that the above-discussed testimony proved that defendant was in custody pursuant to a securing order. A court record may be proven only by the admission into evidence of the original record or of a copy properly attested as correct (see, CPLR 4540; Richardson, Evidence § 652, at 646 [Prince 10th ed]). The existence and content of a court order cannot be proven by circumstantial evidence. Consequently, we would modify the judgment by reversing defendant’s conviction of escape in the first degree, vacating the sentence imposed thereon and dismissing count three of the indictment (see, CPL 470.20 [3]). (Appeals from Judgment of Genesee County Court, Morton, J.—Escape, 1st Degree.) Present—Green, J. P., Lawton, Wesley, Doerr and Davis, JJ.